DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Claim Status and formal matters
	This action is in response to papers filed 9/7/2021.
	Claims 1, 32-33, are amended.
	Claims 1, 21, 23-24, 27-35, 38-39 are pending are being examined.
. 	The previous objection to the specification has been withdrawn in view of the amendment of 8/25/2021. 
	Any rejection not reproduced below has been withdrawn upon reconsideration.  
Priority
	The instant application was filed 04/28/2020 is a continuation of 13766207, filed 02/13/2013 which claims priority from provisional application 61597908, filed 02/13/2012 and from provisional application 61671681, filed 07/14/2012.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61597908, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application does not support 13C NMR as it does not recite NMR.
Response to Arguments
The response notes the issue, but provides no arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21, 23-24, 27-35, 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “ A biological sample for polymerase chain reaction comprising: (a) a sample collection device including a protective agent composition in an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition: (b) a biological material located into the sample collection device for at least 24 hours: (c) an imidazolidinyl urea reaction product located in the sample collection device: (d) one or more plasma cell-free nucleic acids located in the sample collection device: and (e) a plurality of intact nucleated blood cells, located in the sample collection device, having stabilized cell membranes. the nucleated blood cells having genomic nucleic acids located therein; wherein. due to the presence of the imidazolidinyl urea reaction product. the sample is substantially free of:(1) detectable formaldehyde as measured by 13C NMR: and (2) genomic nucleic acids external to and originating from the nucleated blood cells: and wherein the sample collection device is evacuated to a pressure below atmospheric pressure...”  

Thus the claims have been amended to recite consisting of language with respect to an aqueous solution and then recites three compositions with encompass solids or powders by weight.  
Dependent claims draw the invention to blood.  
Thus the claims encompass an enormous genus of possible combinations of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least about 2% by weight of the protective, in anything that can be considered a sample collection device.   
The only paragraph which teaches about 13C NMR of those recited is paragraph 0121.  Below are paragraph 0118-0120 of the PGPUB.
[0118] FIGS. 7a and 7b illustrate how the teachings herein avoid detectable free formaldehyde. In the upper plot, a .sup.13C NMR spectrum of cfDNA contacted with the protective agent composition shows no peak of formaldehyde (methylene glycol) around 82-85 ppm (shaded region). In the lower plot, there is shown a comparative example of .sup.13C NMR peak of formaldehyde in formaldehyde solution (methylene glycol) at various concentrations. By way of illustration, one approach to 
[0119] A conventional NMR chemical shift unit ppm (parts per million) may be used for spectral interpretations, with peaks calibrated based on --CH.sub.2--CH.sub.2O-- of tetrahydrofuran (THF, an inert internal reference) peaks at .quadrature.=24.9 ppm. The NMR chemical shift unit ppm is the ratio of the difference between the chemical resonance of the analyte and the reference substances to the frequency of the instrument. It can be expressed by dimensionless quantity ".quadrature." and defined as: .quadrature..quadrature.=[(.quadrature..sub.Sample-.quadrature..sub.R- eference).times.10.sup.6]/operating frequency. 
[0120] To detect the lower detection limit of the NMR conditions, .sup.13C NMR spectra of formaldehyde solutions with gradually decreasing formaldehyde concentrations may be acquired. In FIG. 7b, for instance, the .sup.13C NMR spectrum, with 2048 repeating scans and 1 second relaxation delay of 0.01% of formaldehyde solution, indicates the methylene glycol CH.sub.2 signal at -81.9 ppm has a signal to noise ratio of nearly 2. A similar spectrum with 0.005% formaldehyde did not show presence of any peak in the 80-85 ppm region. Therefore, the lower detection limit of the applied NMR technique for 
	Thus the teachings of the specification are with respect to 13C NMR not having a peak in the range of about 82-85 ppm  for formaldehyde detection is limited to cell-free DNA BCT reagents (an exemplary protective agent composition within the present teachings) (250 .mu.L) in D.sub.2O (250 .mu.L) in the presence of Gd-DTPA (.about.0.6 mg).  Thus while the independent claims provide comprising language and require imidazolidinyl urea, plasma cell free nucleic acids and nucleated blood cells, the specification teaches a single representative species requiring D.sub.2O (250 .mu.L) in the presence of Gd-DTPA (.about.0.6 mg). The specification does not teach the composition of cell-free DNA BCT used in the NMR experiments.  Thus the specification provides no structure that corresponds to the functional language.  
Thus while the claims require a imidazolidiyl urea at an infinite number of  concentrations between about 20% to about 20% by weight, an infinite number of  concentrations EDTA from about 1% to about 20% by weight an infinite number of  concentrations of glycine of at least about 2% with the biological sample and allowed by the comprising language, the specification provides a single species of protective agent, which it is relying on for the basis of the functional claiming of substantially free of formaldehyde as measured by 13C NMR (CF-BCT DNA )e in the range of about 82-85 
Trezl (Molecular and Cellular Biochemistry (2003) volume 244, pages 167-176) teaches, “ Endogenous formaldehyde had been first determined in human blood (0.4–0.6 µg/ml)in 1983 by our research group [2, 3]. The latest determination of endogenous formaldehyde of human blood plasma is in good agreement with our results [4]”  
Further claims 30-31 require the sample is substantially free of DNA-DNA and/or DNA-protein crosslinking.  The specification while reciting “DNA-DNA” 6 times does not provide any imidazolidinyl urea concentration or imidazolidinyl urea reaction product concentration that specifically have this functional characteristic.
Claims 34 and 35 require, “wherein the plasma includes the plasma cell-free nucleic acids which are substantially free of aldehyde induced damage.”  The specification teaches
[0121] FIG. 8a illustrates how conformational damage to DNA can be avoided using the teachings herein. There is depicted fluorescence spectra of native-DNA (control), CF-DNA-BCT (an exemplary protective agent composition within the present teachings) preserved DNA, formaldehyde preserved DNA and glutaraldehyde preserved DNA. The top plot is for a sample held at room temperature for 7 days. The middle plot is for a sample held at room temperature for 7 days and then heated at 60.degree. C. for 1 hr. The lowest plot is for a sample held at room temperature for 7 days and heated at 90.degree. C. for 2 min. 
[0122] FIG. 8b further illustrates how conformational damage to DNA can be avoided using the teachings herein. There is depicted fluorescence spectra of native-DNA (control), CF-DNA-BCT (an exemplary protective agent composition within the present teachings) preserved DNA, formaldehyde preserved DNA and glutaraldehyde preserved DNA. The top plot is for a sample held 
The specification in paragraph 123-127 teach the ability of CF-DNA BCT to allow amplification of nucleic acids.  However the specification does not provide any imidazolidinyl urea concentration, EDT concentration or glycine concentration or  imidazolidinyl urea  reaction product concentration that specifically have this functional characteristic.  Further the claims an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition, the IDU, glycine and EDTA by weight are powders.  Thus the specification does not describe how these can be an aqueous solution.
Response to Arguments
The response begins traversing  the rejection by asserting the applicant is unsure of the legal basis for the rejection as the claims are to a composition with numerical ranges.  This argument has been thoroughly reviewed but is not considered persuasive as the claim to a protective agent with the functional characteristics of  wherein. due to the presence of the imidazolidinyl urea reaction product. the sample is substantially free of:(1) detectable formaldehyde as measured by 13C NMR: and (2) genomic nucleic acids external to and originating from the nucleated blood cells.  Thus the claims are claiming a functional outcome of the composition and has provided no evidence the ranges of the claims provide for the functional outcome.  

The response traverses the rejection asserting the specification teaches cell-free DNA-BCT are an exemplary  protective agent within the instant teachings.  This argument has been thoroughly reviewed but is not considered persuasive as the response and specification provide no indication what the composition of cell-free DNA-BCT is thus there is merely the assertion the single species which has not been disclosed is within the scope of the enormous genus of concentrations of EDTA. IDU and glycine encompassed by the claims.  The teachings of the specification with respect to Gd-DTPA does not demonstrate applicant possessed a protective agent composition in an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, any concentration of ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and any amount of glycine in an amount of at least 2% by weight of the protective composition  “plasma cell free DNA”, but is substantially free of genomic DNA and substantially free of formaldehyde measured by 13C NMR
2O.
The response continues by asserting, “In summary, the specification teaches that while the protective agent (e.g., IDU) is aldehyde-free (i.e., it does not itself contain an aldehyde moiety), it may react in solution and release and aldehyde. Thus, the Applicant includes the quenching agent (e.g., glycine) in sufficient amount to quench any free formaldehyde or at least enough free formaldehyde to reduce the amount to 
The response continues by reproducing a position of table 1 in an attempt to substantiate the position.    This argument has been thoroughly reviewed but is not considered persuasive as table 1 is limited to glycine and IDU in 16.7 mg Gd-DTPA was transferred into an empty vial and .3.5:mL of D20.  Thus this does not demonstrate possession of an aqueous composition consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition with a plasma sample.  

The response continues by asserting applicant is confused how the teachings of formaldehyde being present in blood samples is relevant.  This argument has been thoroughly reviewed but is not considered persuasive as the claim recites, “the sample is substantially free of:(1) detectable formaldehyde as measured by 13C NMR: and (2) genomic nucleic acids external to and originating from the nucleated blood cells.”  Thus the presence of formaldehyde in the sample is encompassed by the claim.
The response continues by arguing the teachings of paragraph 118 with respect to formaldehyde.  Paragraph 118  of the originally filed provides no evidence a plasma sample with the claimed ranges of IDU, glycine and EDTA are substantially free of formaldehyde by 13C NMR.  Paragraph 0118 of PGPUB references figure 7A and 7B.  Figures 7A is with respect to cell free DNA, which is different than a sample containing plasma and cell free DNA.  Further figure 7A provides no indication of what the protective agent composition is and thus does not demonstrate possession of an aqueous composition consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition and a plasma free sample.

The response traverses the rejection with respect to claims 30-31 by pointing to paragraph 23 and 117 of the PGPUB.  This argument has been thoroughly reviewed but is not considered persuasive as the cited portion merely references figures 7A and 7B and do not provide the specific aqueous composition consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition and a plasma free sample that provides this functional outcome.
The response traverses the rejection asserting the office concede the cell free DNA BCT provides the functional characteristic, but continues by alleging the office has not properly identified the issue.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not disclose the composition of cell free DNA BCT.  Further the specification does not teach the concentration of imidazolidinyl urea, EDTA or glycine that provides the functional characteristics of the claim.  Thus the claim lacks adequate written description.
The response traverses the rejection of claims 34-35 asserting the amount of aldehyde produced is directly proportional to the damage.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record.
Claims 1, 21, 23-24, 27-35, 38-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
 In view of the RCE entered 9/7/2021 the claims have been amended to provide consisting of language.  The claim recites, “an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition.”  The only recitation of aqueous in the specification is in paragraph 0138 with respect to diazolidinyl urea.  Further review and searching of the specification did not reveal explicit support for an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition. The following is a quotation of 35 U.S.C. 112(b):  Thus the amendment has introduced new matter.
Response to Arguments

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 21, 23-24, 27-35, 38-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is drawn to a biological sample for PCR however the claim requires a sample collection device, imidazolidinyl urea reaction product , plasma cell free nucleic and nucleated blood cells.  Thus the metes and bounds of the claim how the elements a to e relate the biological sample for PCR.  Further claim 1 recites, “b. a biological material located into the sample collection device for at least 24 hours.”  This appears to be an attempt to claim a product by process however it is unclear how this relates to imidazolidinyl urea reaction product, plasma cell free nucleic and nucleated blood cells, as none of the limitations have a specific nexus to the components. 
The recitation of “the sample is substantially free of: (a) detectable formaldehyde as measured by 13C NMR; and (b) genomic nucleic acids external to the nucleated blood cells” is unclear what is require of substantially free.  “Substantially free” is a relative term that is not defined of the specification. Thus it is unclear how to differentiate substantially from  not substantially free.   The specification teaches, “In FIG. 7b, for instance, the .sup.13C NMR spectrum, with 2048 repeating scans and 1 second relaxation delay of 0.01% of formaldehyde solution, indicates the methylene glycol CH.sub.2 signal at -81.9 ppm has a signal to noise ratio of nearly 2. A similar spectrum with 0.005% formaldehyde did not show presence of any peak in the 80-85 
    PNG
    media_image1.png
    482
    569
    media_image1.png
    Greyscale

The 0.02% boxed area appears to have a smaller peak than 0.005% boxed area, but both have clear peaks.  Thus the metes and bounds of substantially free is unclear.
Claim 1 has been amended to recite, “an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition.”  The metes and bounds are unclear as the claim requires an aqueous solution but then provides consisting of language and recites chemical by weights that are bought as powders.  Thus it is unclear how a composition consisting of IDU, EDTA and glycine powders provide an aqueous solution.  Further the claim recites a sample collection device including a protective agent.  Thus the metes and bounds are unclear in view of the including consisting language with respect to an aqueous solution that requires compositions by weight.  
Claims 21, 23-24, 27-35, 38-39 are rejected as they depend from claim 1.
	Claims 30 and 31 recite, “wherein the sample is substantially free of DNA-DNA and/or DNA-protein crosslinks.” The recitation of “the sample is substantially free of: (a) detectable formaldehyde as measured by 13C NMR; and (b) genomic nucleic acids 
Claims 32 and 33 recite, “wherein the sample is centrifuged to separate components of the sample so that a component of the sample comprises plasma and is free of the nucleated blood cells and available for polymerase chain reaction analysis.” This appears to be an attempt to claim a product by process however it is unclear how this relates to imidazolidinyl urea reaction product, plasma cell free nucleic and nucleated blood cells, as none of the limitations have a specific nexus to the components of sample collection device.   Further the metes and bounds of the claim is unclear as it requires the sample is free of nucleated blood cells, while claim 1 requires nucleated blood cells.  
Claims 34  recite, “wherein the plasma includes the plasma cell- free nucleic acids which are substantially free of aldehyde induced damage.” The recitation of “wherein the plasma includes the plasma cell- free nucleic acids which are substantially free of aldehyde induced damage” is unclear what is require of substantially free.  “Substantially free” is a relative term that is not defined of the specification. Thus it is unclear how to differentiate substantially from not substantially free.   
Claim 38 and 39 recites, “wherein prior to inclusion of the biological material, the sample contains imidazolidinyl urea and glycine in a ratio of about 10 parts imidazolidinyl urea to about I part glycine.” This appears to be an attempt to claim a product by process however it is unclear how this relates to imidazolidinyl urea reaction product, plasma cell free nucleic and nucleated blood cells, as none of the limitations 
Response to Arguments
The response begins traversing the 112(b) rejections by asserting, “e Applicant believes the nexus of elements (a)-(e) and a biological sample for PCR is clear from at least para. 14, which states that: the teachings herein provide for advantageous treatment of DNA-containing samples and provide stabilized samples that are essentially free of detectable covalent modifications that inhibit PCR amplification.  In other words, the biological material containing plasma cell-free nucleic acids and intact nucleated blood cells are collected into a sample collection device where it interacts with imidazolidinyl urea forming a reaction product. The sample in the collection device is used as a biological sample for PCR so that DNA sequencing and variable number tandem repeat analysis can be performed (see para. 12).”  This argument has been thoroughly reviewed but is not considered persuasive as the examples of the specification demonstrate that DNA must be isolated from the sample prior to PCR, thus the recitation of a biological sample for PCR is inconsistent with the teachings of the 
The response traverses the rejection with respect to “substantially free” by citing paragraph 0063.  This argument has been thoroughly reviewed but is not considered persuasive as paragraph 0063 states, “A determination herein -that a composition is substantially devoid of free aldehyde (and particularly devoid of any free formaldehyde (which may be hydrated formaldehyde)) and/or methylene glycol may be, performed using known techniques, such as by C13 nuclear, magnetic resonance (NMR). For instance 'it may be performed by 1C nuclear magnetic, resonance '(i) in a deuterium oxide solvent, (ii) assisted by a relaxation agent (e.g., gadopentetic acid (Gd-DTPA)) or both (i) and (ii). A composition that is substantially devoid of free aldehyde (and particularly .devoid of any free formaldehyde) and/or methylene glycol will typically exhibit no peak in a 
    PNG
    media_image2.png
    17
    20
    media_image2.png
    Greyscale
NMR spectrum in the range of about 82-85 ppm.[0064] Various concentration of preservative composition and quenching agent that may be contained within the protective agent composition may be also be analyzed using 13C NMR to determine which concentrations result.in reduced amounts of free aldehyde -as desired. More specifically, various preservative compositions (including imidazolidinyl urea'(IDU), diazolidinyl urea (DU), nuosept 145 :(methanol, formaldehyde), 'and oxaban-A (4,4-Dimethyl-1,3-oxazolidine) at various concentrations were combined with varying concentrations of a quenching agent (including glycine). For sample preparation, 16.7 mg Gd-DTPA was transferred into an empty vial and .3.5:mL of D20 :was added to the 20 was transferred followed. by the addition 6f 200p1 of GD- DTPA/D20 solution. The 13C NMR spectra were then acquired. Table 1 below depicts the results.”    This is inconsistent with the claims as the claims require the sample is substantially free and requires blood. Further this is at best a preferred embodiment and not a limiting definition.   Trezl (Molecular and Cellular Biochemistry (2003) volume 244, pages 167-176) teaches, “ Endogenous formaldehyde had been first determined in human blood (0.4–0.6 µg/ml)in 1983 by our research group [2, 3]. The latest determination of endogenous formaldehyde of human blood plasma is in good agreement with our results [4]”  Thus one of skill in the art would recognize concentration of imidazolidinyl urea, EDTA, glycine, plasma cell-free nucleic acids, and intact nucleated blood in a blood sample would have more formaldehyde than a sample in D2O.  The response traverses the rejection asserting that to one of skill in the art free of and devoid of are the same.  This argument has been thoroughly reviewed but is not considered persuasive as 

    PNG
    media_image1.png
    482
    569
    media_image1.png
    Greyscale

Thus all C13 NMR of figure 7b have peaks in the prescribed range. The response further asserts they also cited paragraph 120m which describes figure 7B 
The response further asserts the rewording of a passage is permissible if the meaning remains intact.  However the response is relying on embodiments taught by the specification and not explicit definitions.  Thus this is not persuasive.
The response again questions the relevance of Trezl.  These arguments are not persuasive for the reasons of record. The response returns to arguments with respect to paragraph 118 (PGPUB, presumably) which discusses figure 7A and 7B which are not persuasive for the reasons of record.  
The rejection with respect to “at least about” has been withdrawn in view of the amendment.
The response traverses the rejection with respect to claims 30 and 31 asserting the teachings of paragraph 0063, 0120 and 116 render the limitations obvious.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons as the claims require substantially free of DNA-DNA or DNA-protein in crosslinks in a plasma sample with an aqueous solution consisting of the protective agent.  Thus demonstrating that a solution with an undefined composition provides the spectra of figure 7A or 7B does define what is required of the relative term of the claim.
    PNG
    media_image1.png
    482
    569
    media_image1.png
    Greyscale


The response traverses the rejection with respect to claim 34 asserting the teachings of paragraph 0063, 116 and 120 render the limitations obvious.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record with respect to substantially free with respect to the independent claim.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons as the claims require substantially free of aldehyde  damage in a plasma sample with an aqueous solution consisting of the protective agent.  Thus demonstrating that a solution with an undefined composition provides the spectra of figure 7A or 7B does define what is required of the relative term of the claim.
    PNG
    media_image1.png
    482
    569
    media_image1.png
    Greyscale

The response traverses the rejection with respect to claims 38 and 39 asserting that one of skill in the art would understand what is required.  This argument has been 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38-39  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims 38 and 39 depend from claim 1 which requires, “ (b) a biological material located into the sample collection device for at least 24 hours.”  However claims 38 and 39 recite, “wherein prior to inclusion of the biological material.”  Thus the claim is attempting to exclude a limitation required of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
This is a new ground of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 21, 23-34,36-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fernando (Prenat Diagnose (2010) volume 30, pages 418-424) as evidence by Das ( Acta Histochemica (2013) volume 115, pages 481-486, e-published  12/21/2012).
Attention is directed to MPEP 2129 [R-6], Admissions as Prior Art, which states in part:

I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART

A statement by an applicant >in the specification or made< during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988).

Further,  the courts have held information that an applicant admits is in the prior art "may be considered 'prior art' for any purpose, including use as evidence of obviousness under § 103." In re Nomiya, 509 F.2d 566, 570-71 (CCPA 1975).
Although the claim has been amended to recite, “aqueous solution consisting of  imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition”  this does not change the scope as the 
	The instant application in paragraph 00122, 00123, 00124, 00126, 00128, 00129 teaches that CF-DNA BCT is “an exemplary protective agent composition within the teachings.”
	Fernando teaches blood was drawn into Cell-Free DNA BCT (streck catalog, part 218961 or 218962) a vacuum collection tube developed by Streck, Inc., La Vista, NE, that contained proprietary chemicals to stabilize nucleated blood cells. (page 419 bottom 1st column to top of 419 2nd paragraph).
	Thus the teachings of Fernando with respect to Cell-Free DNA BCT (streck catalog, part 218961 or 218962) a vacuum collection tube (evacuated to a pressure less than atmosphere)  anticipates the instant claims as it is an exemplary protective agent composition within the teachings of the instant application, absent evidence to the contrary. Thus Cell-Free DNA BCT has all the functional characteristics of the dependent claims.
Das demonstrates that the cell-free DNA-BCT is formaldehyde free (title and introduction).
Response to Arguments
The response traverses the rejection asserting the Office does not have evidence the art anticipates the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the instant application in paragraph 00122, 00123, 00124, 00126, 00128, 00129 teaches that CF-DNA BCT is “an exemplary protective agent composition within the teachings.”

	The response provides points 1-4 which are refuted by applicant’s own arguments and specification.  
The response in point 5 asserts the Fernando reference cited as the primary reference in the 103 does not specifically teach glycine.  It is noted the instant refence Fernando (Prenat Diagnose (2010) volume 30, pages 418-424) is not the reference of the 103.
A presentation by applicant demonstrating that cell- free DNA BCT component composition is outside the scope of the claims, would allow for reconsideration of the rejection.
The response responds to arguments by asserting, “The Applicant merely states that where the present disclosure refers to the term CF-DNA BCT, it correlates to the same term used elsewhere only within the four-corners of the Applicant's specification, claims, abstract, and drawings, as originally filed. The Applicant discloses a composition (alternatively referred to as "CF-DNA BCT") that comprises the presently claimed ingredients in the presently claimed amounts. Thus, if the Applicant says, for instance, that the CF-DNA BCT is an exemplary protective agent according to the present teachings, then the Applicant is incorporating by reference the entire disclosure to describe the CF-DNA BCT.”  This argument has been thoroughly reviewed but is not considered persuasive as either CF-DNA BCT either provide written description for a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 21, 23-24, 27-35, 38-39, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernando (USPGPUB20100209930)  and Fernando (US PGPUB2010/0184069, published July 22, 2010).
Although the claim has been amended to recite, “aqueous solution consisting of  imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 
Fernando (USPGPUB20100209930) will be referenced in the instant rejection as Fernando A.  Fernando (US PGPUB2010/0184069) will be referred to as Fernando B.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.

Thus the broadest reasonable interpretation of claim 1, in view of the specification, is it requires any sample collection device in which a biological sample is placed with a plurality of nucleated blood cell in imidazolidinyl urea at 20%-60% by weight, EDTA at 1% to 20% by weight and at least 2% of glycine.  .
Fernando A teaches, “[0002] This invention relates to the identification and isolation of cell-free nucleic acids in blood samples.”
Fernando A teaches, “Given that the blood of most healthy individuals ordinarily does not contain substantial amounts of cell-free RNA,  elevated amounts of cell-free nucleic acids are usually indicative of a health  issue (or pregnancy, as fetal cell-free nucleic acids have been identified in  maternal blood).  Specifically, elevated presence of cell-free mRNA has been  found to indicate the existence of various cancers thereby providing support  for the belief that these nucleic acids may originate from tumor cells.  Consequently, the identification of cell-free RNA within a blood sample could  provide insight into the presence and severity of cancer or some other  condition.”(0003)  Fernando A teaches, “ The contacting step may take place in a blood collection tube into which the blood sample is drawn.”(0013) Fernando A teaches, “The present invention addresses the need for an efficient and consistent method of preserving and testing of a blood sample for elevated levels of cell-free RNA in plasma of the blood sample, which unexpectedly and surprisingly results in short term inhibition of metabolism (i.e., RNA synthesis); long term fixing of blood cells of the blood sample to 
Fernando A teaches, “The present invention contemplates a screening method for the identification of a disease state, comprising the steps of: contacting a drawn blood sample that includes a plurality of blood cells with a plasma RNA (e.g., mRNA) protective agent; isolating cell-free RNA from the blood sample; and analyzing (e.g., by quantity, quality, or both) the isolated RNA for the presence, absence, or severity of a disease state.  The protective agent may be present in an amount and for a time sufficient so that the RNA synthesis is inhibited for at least two hours.  The protective agent may be present in an amount so that blood cells of the drawn blood sample are fixed to substantially prevent leaking of cellular RNA into the plasma.  The protective agent may be present in an amount so that any cellular RNA that is within the blood cells at the time of the blood draw is substantially preserved to immobilize the protein expression pattern of the blood cells so that the protein expression pattern of the cells remains substantially the same as at the time of the blood draw.  The protective agent may be present in an amount so that the RNA that is in the plasma is substantially stabilized against degradation mediated by the combined action of nucleases and proteases.”(0009)
Fernando A teaches, “The protective agent may include one or more preservative agents, one or more enzyme inhibitors, one or more metabolic inhibitors, or any combination thereof.  The one or more preservative agents may include a imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol urea, 2-bromo-2.-nitropropane-1,3-diol, oxazolidines, sodium hydroxymethyl glycinate, 5-hydroxymethoxymethyl-1-1aza-3,7-dioxabicyclo [3.3.0]octane, 5-hydroxymethyl-1-1aza-3,7dioxabicyclo[3.3.0]octane, 5-hydroxypoly[methyleneoxy]methyl-1-1aza-3,7dioxabicyclo[3.3.0]octane, quaternary adamantine and any combination thereof.  The one or more enzyme inhibitors may be selected from the group consisting of: diethyl pyrocarbonate, ethanol, aurintricarboxylic acid (ATA), glyceraldehydes, sodium fluoride, ethylenediamine tetraacetic acid (EDTA), formamide, vanadyl-ribonucleoside complexes, macaloid, heparin, hydroxylamine-oxygen-cupric ion, bentonite, ammonium sulfate, dithiothreitol (DTT), beta-mercaptoethanol, cysteine, dithioerythritol, tris(2-carboxyethyl)phosphene hydrochloride, a divalent cation such as Mg.sup.+2, Mn.sup.+2, Zn.sup.+2, Fe.sup.+2, Ca.sup.+2, Cu.sup.+2 and any combination thereof.  The one or more metabolic inhibitors may be selected from the group consisting of: glyceraldehyde, dihydroxyacetone phosphate, glyceraldehyde 3-phosphate, 1,3-bisphosphoglycerate, 3-phosphoglycerate, 2-phosphoglycerate, phosphoenolpyruvate, pyruvate and glycerate dihydroxyacetate, sodium fluoride, K.sub.2C.sub.2O.sub.4 and any combination thereof.”  (0010)
Fernando A further teaches, “The contacting step may take place in a blood collection tube into which the blood sample is drawn.  The contacting step may take place as the blood sample is drawn.  The contacting step may be sufficient so that after a period of at least 7 days from the time the blood sample is drawn, the amount of cell-free RNA present in the blood sample is at least about 90%, at least about 95%, or 
With regards to claim 1, Fernando A teaches adding a blood sample to a blood collection device containing imidazolidinyl urea which reacts with blood producing reaction products.  Fernando A  teaches the method is for preservation of cell free nucleic acids in the blood.  Blood has nucleated blood cells.  
Fernando A does not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando B teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando B teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood cells and deoxyribonuclease (DNase) and ribonuclease (RNase) activity within the fetal nucleic acids.  The treatment of the sample aids in increasing the amount of fetal nucleic acids that can be identified and tested while maintaining the structure and integrity of the fetal nucleic acids. “ (abstract)

Fernando B teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde.
Fernando B teaches IDU is a formaldehyde releaser (0015, 0031).  


Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando B in the method of Fernando A and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, for subjects with cancer .  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
With regards to claim 21, Fernando A further teaches, “The contacting step may take place in a blood collection tube into which the blood sample is drawn.”(0013).
With regards to claim 23, Fernando A teaches, “0033] The protective agent can be located within a specialized device, wherein the protective agent is already present in the device prior to addition of the blood sample, such as that disclosed in U.S. Patent Publication No. 2004/0137417, incorporated by reference herein. More preferably, the device is an evacuated collection container, usually a tube.”

Further with regards to claim 24,  Fernando A teaches, “For example, contacting may be commenced substantially contemporaneously from the time of blood draw (e.g., within less than about 10 minutes of the blood draw) and it may last until nucleic acids are isolated, screened, and/or tested. The contacting step may also be employed to provide a sample with a longer shelf life. Thus, it is possible that a lapse of time of at least about 2 hours, more preferably at least about 6 hours, at least about 24 hours, at least about 7 days or even at least about 14 days can elapse between the time of blood draw (which may be substantially contemporaneous with the contacting step), and the time of any testing or screening of the sample, and or isolation of the nucleic acids.(0028).
	The specification on page 15 teaches the quenching agent can be spermidine. 
Fernando B teaches IDU is a formaldehyde releaser (0015, 0031).  
Thus the presence of a formaldehyde releaser and glycine would produce the reaction products of claims 27-28.
Claim 29 is unclear as to what native DNA requires, as well as being a product by process.  Thus the broadest reasonable interpretation consistent with the specification is cell free DNA remains constant.
With regards to claim 29, Fernando B teaches, “FIG. 8 shows that fetal cell-free DNA percentage stays substantially constant for up to 14 days and provides evidence 
The metes and bounds of claim 30-31 are unclear in view of the relative term substantially.  The broadest reasonable interpretation of the claim is any crosslinking.
	With regards to claim 30-31, Fernando A teaches protein-DNA crosslinking (0011)
Claim 32-33 appears to be requiring a method step that does not inherently differentiate the structures or components of the claims to be altered and thus is anticipated. Further it is unclear how a dependent product claim can exclude nucleated blood cells.
Further Fernando A teaches, “After contacting the blood sample with the protective agent, the sample may be centrifuged to separate the plasma.”(0039).
Claim 34-35 provides a functional limitation of the plasma cell free DNA.  Claim 34 eventually depends from claim 1, which provides with no specific imidazolidinyl urea product or imidazolidinyl urea concentration.  Further the specification fails to provide specific concentrations of imidazolidinyl urea product or imidazolidinyl urea concentration to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
With regards to claims 38-39, Fernando B teaches,” the protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.”(0050)
Response to Arguments

The response continues by asserting the prior art does not specifically teach the ratios of the reagents of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as Fernando B teaches,” the protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.”(0050)
The response continues by providing arguments with respect to the C13 NMR.  This argument has been thoroughly reviewed but is not considered persuasive as this appears to be an inherent property of the composition which is obvious over the art of record.  
The response continues by asserting consistent with the rejection Fernando A does not teach glycine and EDTA with IDU.  The response repeats the arguments with respect to the ratios of IDU, EDTA and glycine as well as C13 NMR with respect to Fernando B.  These arguments are not persuasive for the reasons of record.  
The response further asserts the rejection provides no arguments the ingredients can be in the claimed ranges.  his argument has been thoroughly reviewed but is not considered persuasive as Fernando B teaches,” the protective agent may include 
The response again provides arguments with respect to the C13 NMR limitation of the claim.  This argument has been thoroughly reviewed but is not considered persuasive as this is either an inherent property of the composition or lacks adequate written description.  As the applicant has asserted that ell free DNA BCT reagent preservative reagent by Streck provides written description for the C13 NMR limitation of the claim, it must also provide this property for the instant rejection.  
The response traverses the rejection asserting the Office does not have evidence the art anticipates the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the instant application in paragraph 00122, 00123, 00124, 00126, 00128, 00129 teaches that CF-DNA BCT is “an exemplary protective agent composition within the teachings”. Further in the instant response (3/15/2021) applicant has asserted that cell Free DNA-BCT demonstrates adequate written description (page 8).  Thus the specification and applicants own arguments in the instant response demonstrate the teachings of Fernando anticipate the claims.  
The response traverse the rejection by providing applicants opinion of In re aller and asserting the instant application has demonstrated improvements.  This argument has been thoroughly reviewed but is not considered persuasive as the only composition that provides written description for the functional limitations of the claims is CF-DNA BCT which is a prior art composition, absent evidence to the contrary.  
The response continues by repeating the arguments previously provided.  These arguments are not persuasive for the reasons of record.

The response continues by arguing with respect to claim 29 arguing paragraph 139 teaches native is with respect to contacting step.  This argument has been thoroughly reviewed but is not considered persuasive as 0139 (PGPUB) states:
For instance, there may be a step of contacting the sample with a fluorescing dye that selectively binds with double helix DNA, and thereafter performing an assay on the DNA that includes performing fluorescence spectroscopy, circular dichroism spectroscopy, or both to analyze the DNA of the sample. It is expected that after a period of at least about 6, 12, 24, 48, 96 hours or longer (e.g., 1 week or even two weeks later) from the time of the sample that has been contacted with the stabilizer composition it exhibits a fluorescence intensity that is within about 20% of the intensity of native DNA (at time of sample procurement) that has not been subjected to the above contacting step.
Thus the contacting step is with a fluorescent dye, not the stabilizing agent….
The response argues the rejection with respect to claims 32-336, but does not address Fernando A teaches, “After contacting the blood sample with the protective agent, the sample may be centrifuged to separate the plasma.”(0039).
The response traverses the rejection with respect to claims 34-35 asserting the damage flows from the aldehydes.  This argument has been thoroughly reviewed but is 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21, 23-24, 27-35, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 5,849,517 and Fernando (US PGPUB2010/0184069, published July 22, 2010). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.
Further by presentation of claim 1 with no specific imidazolidinyl urea product or imidazolidinyl urea concentration in the specification to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
The claims of ‘517 teaches a tissue preservative agent for preserving a tissue sample which includes imidazolidinyl urea.  
The claims of ‘517  does not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood 
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
With regards to claim  23-24, Fernando teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.” Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 1.0 ml and more preferably about 0.1 to about 0.3 ml.” Fernando B teaches, “The following illustrates how a blood collection device in accordance  with the present teachings can preserve fetal cell-free DNA and help minimize the cell-free DNA background in maternal plasma at ambient temperature.  As will be seen, blood samples are drawn from healthy pregnant donors into (i) standard K.sub.3EDTA (sold under the name BD Vacutainer.RTM.  by Becton Dickinson of Franklin Lakes, N.J.) blood collection tubes and (ii) blood collection tubes containing the protective agent taught herein ("the protective agent of the present teachings"), and kept at ambient 
Fernando teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando in the method of the claims of ‘517  and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, and water for subjects.  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
.Response to Arguments
The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
Claims 1, 21, 23-24, 27-35, 38-39 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,657, 227 and  Fernando (US PGPUB2010/0184069, published July 22, 2010) Although the they are coextensive in scope.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.
The independent claim requires IDU, EDTA and glycine to stabilize blood in a vacutainer. 

However, Fernando teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood cells and deoxyribonuclease (DNase) and ribonuclease (RNase) activity within the fetal nucleic acids.  The treatment of the sample aids in increasing the amount of fetal nucleic acids that can be identified and tested while maintaining the structure and integrity of the fetal nucleic acids. “ (abstract)
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
With regards to claim 20, 23-24, Fernando teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.” Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 
Fernando teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando in the method of claims of 227 and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, and water for subjects.  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective .  
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
Claim 1, 21, 23-24, 27-35, 38-39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-12, 21, 24, 35-37, 39-41, 43-44, 46-52 of copending Application No. 12/689370 and Fernando (US PGPUB2010/0184069, published July 22, 2010). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.
Further by presentation of claim 1 with no specific imidazolidinyl urea product or imidazolidinyl urea concentration in the specification to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
Thus the broadest reasonable interpretation of claim 1, in view of the specification, is it requires any sample collection device in which a biological sample is placed with a plurality of nucleated blood cell in imidazolidinyl urea.
The claims of ‘370 teaches a cell free nucleic acid within a plasma sample direct blood draw tube including imidazolidinyl urea and glycine.  
The claims of ‘370 teaches the sample can be peripheral blood and is a solution.
The claims of ‘370does not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)

As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
With regards to claim 20, 23-24, Fernando teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.” Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 1.0 ml and more preferably about 0.1 to about 0.3 ml.” Fernando B teaches, “The following illustrates how a blood collection device in accordance  with the present teachings can preserve fetal cell-free DNA and help minimize the cell-free DNA background in maternal plasma at ambient temperature.  As will be seen, blood samples are drawn from healthy pregnant donors into (i) standard K.sub.3EDTA (sold 
Fernando teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando in the method of claims of ‘370  and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, and water for subjects.  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
Claim 1, 21, 23-24, 27-35, 38-39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54-74 of copending Application No. 12/850269 and Fernando (US PGPUB2010/0184069, published July 22, 2010). Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit 
Further by presentation of claim 1 with no specific imidazolidinyl urea product or imidazolidinyl urea concentration in the specification to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
Thus the broadest reasonable interpretation of claim 1, in view of the specification, is it requires any sample collection device in which a biological sample is placed with a plurality of nucleated blood cell in imidazolidinyl urea.
The claims of ‘269 teaches a stabilization of blood with  including reagents including imidazolidinyl urea and glycine.  
The claims of ‘269 teaches the sample can be peripheral blood and is a solution.
The claims of 269  does not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood cells and deoxyribonuclease (DNase) and ribonuclease (RNase) activity within the fetal nucleic acids.  The treatment of the sample aids in increasing the amount of fetal nucleic acids that can be identified and tested while maintaining the structure and integrity of the fetal nucleic acids. “ (abstract)

With regards to claim 20, 23-24, Fernando teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.” Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 1.0 ml and more preferably about 0.1 to about 0.3 ml.” Fernando B teaches, “The following illustrates how a blood collection device in accordance  with the present teachings can preserve fetal cell-free DNA and help minimize the cell-free DNA background in maternal plasma at ambient temperature.  As will be seen, blood samples are drawn from healthy pregnant donors into (i) standard K.sub.3EDTA (sold under the name BD Vacutainer.RTM.  by Becton Dickinson of Franklin Lakes, N.J.) blood collection tubes and (ii) blood collection tubes containing the protective agent taught herein ("the protective agent of the present teachings"), and kept at ambient temperature.  For example, the protective agent of the present teachings may include about 500 g/L IDU, about 81 g/L Tripotassium EDTA, and about 47 g/l glycine.” (0050) The glycine of Fernando B is the quenching agent of the instant application.  

Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando in the method of claims of ‘269  and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, and water for subjects.  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
Response to Arguments
T The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
The claims of applications 16/306,799, 16/908,233, 16/895292 and patents 9,657,227, 9,926,590, 10,091,984, 10,674,721, 10,294,513, 10,689,686,686 all provide claims to methods or devices comprising imidazolidinyl urea to stabilize samples including blood samples.  Thus the claims of identified applications and patents render the instant claims 1, 21, 23-24, 27-35, 38-39 obvious based on the logic presented 
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634